 

AO 83 (Rev. 06/09) Summons in a Criminal Case

UNITED STATES DISTRICT COURT

for the °
Middle District of North Carolina

United States of America
v

RUFINA CONCHO-LOCKLEAR,
Case No. 1:20CR325-1

 

Net Ne ee ee

Defendant

SUMMONS IN A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

OF Indictment O Superseding Indictment &M Information O Superseding Information (1 Complaint
O Probation Violation Petition © Supervised Release Violation Petition J Violation Notice O Order of Court

 

L. Richardson Preyer Federal Courthouse

Place: 394 West Market Street Courtroom No.: 1A

 

Greensboro, NC 27401 ,
Date and Time: 08/28/2020 9:30 am

 

 

 

This offense is briefly described as follows:

Voting by alien in violation of 18:611

**The defendant should report to Pretrial Services Office one hour prior to her initial appearance**

Date: 08/13/2020 John 8. Brubaker, Clerk

 

fssuing officer's signature

/s/ Joy Daniel, Deputy Clerk

Printed name and title

 

I declare under penalty of perjury that I have:

(1 Executed and returned this summons . O Returned this summons unexecuted

Date:

 

Server 's signature

 

Printed name and title

Case 1:20-cr-00325-UA -Document 2 Filed 08/13/20 Page 1 of 2

~~
AO 83 (Rev. 06/09) Summons in a Criminal Case (Page 2)

 

Case No. 1:20CR325-1 t

This second page contains personal identifiers and therefore should
not be filed in court with the summons unless under seal
(Not for Public Disclosure)

INFORMATION FOR SERVICE ‘

Name of defendant/offender:

 

Last known residence:

 

 

Usual place of abode (i/ different from residence address):

 

 

If the defendant is an organization, name(s) and address(es) of officer(s) or agent(s) legally authorized to receive service of
process:

 

 

‘If the defendant is an organization, last known address within the district or principal place of business elsewhere in the
United States:

 

 

 

 

 

 

 

PROOF OF SERVICE
This summons was received by me on (date)
CO) J personally served the summons on this defendant at
(place) On (date) ; or
G On (date) I left the summons at the individual’s residence or usual place of abode
with (name) , a person of suitable age and discretion who resides

 

there, and I mailed a copy to the individual’s last known address; or

C1 I delivered a copy of the summons to (name of individual) : >

 

who is authorized to receive service of process on behalf of (name of organization)

 

on (date) and I mailed a copy to

the organizations’s last known address within the district or to its principal place of business elsewhere in the
United States; or ‘

 

C1 The summons was returned unexecuted because:

 

 

I declare under penalty of perjury that this information is true.

Date returned:

 

Server's signature

 

Printed name and title

Remarks:

Case 1:20-cr-00325-UA Document 2 Filed 08/13/20 Page 2 of 2
